Citation Nr: 0104323	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  94-21 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder superimposed on congenital spina bifida.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda Anne Howell, Counsel





INTRODUCTION

The appellant served on active duty from June 1962 to April 
1964.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas 
which denied the reopening of the appellant's claim of 
entitlement to service connection for a back disorder 
superimposed on congenital spina bifida.  During the pendency 
of this appeal, the appellant moved and jurisdiction over his 
case was transferred to the Jackson, Mississippi RO, the 
certifying RO.

The Board notes that the appellant's claim for service 
connection for a back disorder was first denied in a rating 
decision issued in March 1968.  The appellant was notified of 
the denial in April 1968, but he did not appeal and that 
decision became final.  The March 1968 rating decision, 
therefore, represents the last final action on the merits.  
Glynn v. Brown, 6 Vet. App. 523 (1994).  That decision also 
represents the last final decision on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).


FINDINGS OF FACT

1.  The RO initially denied entitlement to service connection 
for the residuals of a back injury by a rating decision dated 
in March 1968.  The appellant was notified in April 1968, and 
he did not appeal.  The March 1968 rating decision represents 
the last final disallowance of the claim for entitlement to 
service connection for a back disorder on any basis.

2.  The evidence submitted subsequent to the March 1968 
rating decision, including the appellant's written 
statements, outpatient treatment records, and private medical 
records, is, for the most part, new but is not by itself, or 
in connection with other evidence previously assembled, so 
significant that that it must be considered to fairly decide 
the merits of the appellant's claim. 


CONCLUSIONS OF LAW

1.  The March 1968 rating action denying the appellant's 
claim for service connection for a back disorder is final.  
38 U.S.C.A. § 7104(b) (West 1991).

2.  The evidence submitted subsequent to the March 1968 
rating decision is new, but not material and does not serve 
to reopen the appellant's claim for service connection for a 
back disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claim for service connection for a back 
disorder was denied in March 1968 because the service medical 
records showed a congenital abnormality of the appellant's 
back consisting of spina bifida and because there was no 
abnormality found on the VA examination conducted in February 
1968.  The appellant was notified of the denial in April 
1968, but he did not disagree with that decision and it 
became final one year later.

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  38 C.F.R. § 3.156.  However, when a veteran seeks 
to reopen a claim based on new evidence, the Board must first 
determine whether the veteran has submitted new and material 
evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
credibility of the evidence is presumed for the purpose of 
reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  If 
the Board determines that new and material evidence has been 
added to the record, the claim is reopened.  See Elkins v. 
West, 12 Vet. App. 209 (1999).

In addition, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court) has held that the 
new and material evidence necessary to reopen a previously 
and finally disallowed claim must be secured or presented 
since the time that the claim was finally disallowed on any 
basis, not only since the time the claim was last disallowed 
on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
As previously noted, the March 1968 rating decision, the last 
time the service connection claim at issue was finally 
disallowed on any basis, is final and may not be reopened in 
the absence of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a).

The evidence of record considered by the RO at the time of 
the March 1968 rating decision included the appellant's 
service medical records; the VA Form 21-526 submitted in 
November 1967; and the report of the VA medical examination 
conducted in February 1968.  The service medical records 
reveal that the appellant was treated for complaints of low 
back pain in August 1963; radiographic examination showed 
spina bifida occulta of the fifth lumbar vertebra and he was 
diagnosed with acute lumbar strain.  In October 1963, it was 
noted that the appellant continued to complain of back pain 
without any clinical findings of any pathology; it was 
thought he was using his back complaints for secondary gain.  
In his application for benefits, the appellant stated that he 
had suffered a back injury in October 1963.  The report of 
the February 1968 VA medical examination indicates that the 
examiner was unable to find any detectable abnormalities of 
the back.  The appellant demonstrated a full range of motion 
with no muscle spasm or tenderness and there was no evidence 
of dermatome or reflex changes in the lower extremities.

In July 1993, the appellant applied to reopen his claim of 
entitlement to service connection for a back disorder.  In 
support of his claim, he submitted private medical records, 
VA outpatient treatment records, and written statements.  
This appeal is before the Board pursuant to the RO's May 1994 
rating decision denying the appellant's attempt to reopen his 
claim of entitlement to service connection for a back 
disorder based on this additional evidence.

The Board has considered each item of evidence that has been 
added to the record since the March 1968 rating decision to 
determine if it meets the test of being new and material.  
After a review of the evidence submitted subsequent to the 
March 1968 rating decision, the Board finds that the 
appellant's claim must fail.  The additional medical evidence 
submitted by the appellant includes records relating to 
treatment for cellulitis of the leg, eye problems, sinuses, 
pain in the right shoulder, drainage from the ears, cysts on 
his back, and multiple other unrelated medical disorders.  
The evidence also includes records from Providence Hospital 
where the appellant was treated after a car accident in 
October 1963; these records include no mention of any back 
pain or treatment for back pain and clinical findings that 
the abdomen was negative and the extremities normal.  While 
new, this additional medical evidence is not material as it 
does not reflect complaints, treatment, or diagnoses relating 
to the back disorder for which the appellant seeks service 
connection.  Thus, to the extent the records show complaints 
of various unrelated medical problems, it is not probative as 
to the issue of etiology or service connection for a back 
disorder.

To the extent that the medical records show recent treatment 
for complaints of low back pain, the Board finds that they 
are not sufficient to reopen the appellant's claim.  
Specifically, outpatient treatment records reflect current 
treatment for low back pain and degenerative joint disease; 
however, no findings were made with respect to a relationship 
between low back pain, military service, and congenital spina 
bifida.  In fact, there is no current evidence of a 
congenital disorder of any type.  Accordingly, while this 
additional medical evidence is new, it is not probative as it 
does not show that the appellant's complaints of low back 
pain were related to an in-service occurrence or event except 
as by the history given by the appellant.  However, the Board 
is not obligated to accept medical opinions premised on the 
veteran's recitation of medical history.  See Godfrey v. 
Brown, 8 Vet. App. 113 (1995).  Thus, the Board finds that 
this evidence is not sufficient to reopen his claim. 

Finally, the Board has also considered the various written 
statements submitted by the appellant.  While the appellant 
has submitted statements that he believes that his claimed 
back condition is due to his active service, the Board finds 
that the assertions of the appellant that the claimed 
condition is related to experiences he had in service are not 
competent medical evidence with regard to those issues.  
Layno v. Brown, 6 Vet. App. 465 (1994); Grottveit v. Brown 5 
Vet. App. 91, 92-93 (1993).  Although his statements are 
deemed truthful and probative of symptomatology, they are not 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  Furthermore, the appellant lacks the 
medical expertise to enter a medical judgment as to the 
existence of a current diagnosis or as to any relationship 
between the onset of any claimed condition and any inservice 
incident.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Likewise, any statement of the appellant's representative as 
to the etiology of the appellant's claimed condition is also 
insufficient to establish a medical diagnosis.  Id.  
Therefore, the Board concludes that the appellant's written 
statements and the written statements of his representatives 
are all cumulative evidence.  Moreover, the appellant's 
written statements tended to restate contentions that were on 
file at the time of the prior denial.  The written statements 
of the appellant and his representatives iterate previous 
evidence of record and are thus cumulative and therefore do 
not constitute "new and material" evidence.  See Reid v. 
Derwinski, 2 Vet. App. 312 (1992).

The Board finds that the evidence submitted subsequent to the 
March 1968 rating decision fails to provide any additional 
relevant evidence as to the issue of whether the appellant's 
back disorder was incurred in service.  The evidence 
submitted since March 1968 provides no definitive delineation 
of etiology or causation.  Therefore, these records, while 
evidence not previously of record, are not "material" 
evidence because they do not shed any light on the existence 
of a medical nexus between the appellant's service activities 
and his claimed back condition.  Therefore, the Board 
concludes that the evidence submitted after March 1968 is 
cumulative and is not "new and material" evidence.

Consequently, the evidence presented since the March 1968 
rating decision is not new and material and the appellant's 
claim for service connection for a back disorder superimposed 
on congenital spina bifida is not reopened.  Furthermore, the 
use of the doctrine of reasonable doubt is inapplicable to 
issues of new and material evidence.  See Annoni v. Brown, 5 
Vet. App. 463 (1993).


ORDER

New and material evidence not having been submitted, the 
appellant's claim of entitlement to service connection for a 
back disorder superimposed on congenital spina bifida is not 
reopened and the benefits sought are denied.



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeal

 

